DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid, CHIP, and Survey & Certification

SMD #:11-003
ACA#: 16
April 22, 2011
Re: National Correct Coding Initiative: Appeals
Dear State Medicaid Director:
This letter clarifies earlier guidance the Centers for Medicare & Medicaid Services (CMS)
provided in a September 1, 2010, State Medicaid Director letter regarding section 6507 of the
Patient Protection and Affordable Care Act of 2010 (P.L. 111-148), as amended by the Health
Care and Education Reconciliation Act of 2010 (P.L. 111-152) (together referred to as the
Affordable Care Act). Section 6507 of the Affordable Care Act amends section 1903(r) of the
Social Security Act, and no later than September 1, 2010, requires CMS to:
(1) Notify States of the Medicare National Correct Coding Initiative (NCCI)
methodologies that are “compatible” with claims filed with Medicaid to promote
correct coding and control improper coding leading to inappropriate payment of
claims under Medicaid;
(2) Notify States of the NCCI methodologies (or any successor initiative to promote
correct coding and to control improper coding leading to inappropriate payment) that
should be incorporated for claims filed with Medicaid for which no national correct
coding methodology has been established for Medicare; and
(3) Inform States as to how they must incorporate these methodologies for claims filed
under Medicaid.
The September 1, 2010, State Medicaid Director letter identifies the four components of each of
the five NCCI methodologies. The fourth component involves the provider/supplier appeals of
denied payments for services based on the edits. A number of States posted inquiries about the
compatibility of the appeals component within each of the five NCCI methodologies. While we
determined initially that this component was compatible with Medicaid, a number of States
communicated to CMS that they have no formal process in place for provider appeals of denied
claims in their Medicaid programs because CMS had not previously established Medicaid
appeals requirements related to denials of payment to providers. These States indicated that
establishing and operating a formal process specifically for NCCI denials that would parallel
Medicare’s process would be a financial and operational hardship for them, particularly at this
time.

Page 2 – State Medicaid Director Letter
After consideration of these comments, we have concluded that the appeals component of the
five NCCI methodologies is not compatible with Medicaid at this time, and therefore States are
not obligated to implement this component.
Nonetheless, we do encourage States to review their appeals procedures, and to ensure that
providers have an adequate opportunity to alert States to potential errors associated with claims
denials, including those generated by NCCI edits, and that providers have an avenue to resubmit
claims or provide additional documentation to support their claims. The Medicare appeals
process for NCCI may be instructive in this regard, and so we will continue to make information
on that process available to States as they implement this requirement.
Furthermore, as stated in the September 1, 2010, State Medicaid Director letter, States may
deactivate some or all NCCI edits due to a conflict with State laws, regulations, administrative
rules, payment policies, and/or the State’s level of operational readiness.1 In order for States to
seek deactivation of an edit, States must have a mechanism within the existing, or otherwise
implemented, process to distinguish NCCI edits from other claim denial edits even if States do
not use the Medicare appeals process for NCCI as a model.
We intend to continue conversations with States and providers about claims submissions,
adjudications, and appeals to determine how best to simplify and streamline business practices
and promote claims accuracy.
Please contact Rick Friedman, Director, Division of State Systems, of my staff, at 410-786-4451,
or by email at Richard.friedman@cms.hhs.gov if you have any questions. We look forward to
continuing our work together as we implement this important provision of the Affordable Care
Act.
Sincerely,
/s/
Cindy Mann
Director
cc:
CMS Regional Administrators

1

As of April 1, 2011, lack of operational readiness will no longer be a permissible basis for
deactivation of the edits. Instead, the only basis for deactivation will be a conflict with State
laws, regulations, administrative rules and/or payment policies.

Page 3 – State Medicaid Director Letter

CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Matt Salo
Executive Director
National Association of Medicaid Directors
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy
Director of Health Legislation
National Governors Association
Rick Fenton
Acting Director
Health Services Division
American Public Human Services Association
Christine Evans, M.P.H.
Director, Government Relations
Association of State and Territorial Health Officials
Debra Miller
Director for Health Policy
Council of State Governments
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Christine Evans, M.P.H.
Director, Government Relations
Association of State and Territorial Health Officials
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy

